 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIELLE LYNNE CAMPBELL O/B/O                    No. 2:17-cv-2501-KJN
      K.D.C.,
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      COMMISSIONER OF SOCIAL
15    SECURITY,
16

17                       Defendant.
18

19          On June 25, 2018, the Commissioner lodged the administrative transcript in this matter.

20   (ECF No. 10.) Pursuant to the court’s scheduling order, plaintiff was required to file a motion for

21   summary judgment and/or remand within 45 days of service with the administrative record.

22   Plaintiff failed to comply with that deadline.

23          Consequently, on January 14, 2019, the court directed plaintiff, within 21 days, to file a

24   motion for summary judgment and show cause in writing why plaintiff should not be sanctioned

25   for failure to comply with the court’s scheduling order. (ECF No. 13.) On February 4, 2019,

26   plaintiff filed a motion for summary judgment (ECF No. 14), but failed to respond to the court’s

27   order to show cause.

28   ////
                                                       1
 1             Therefore, on February 6, 2019, the court deemed the motion for summary judgment filed,

 2   but ordered plaintiff’s counsel to personally pay $250.00 in sanctions to the Clerk of Court within

 3   21 days, i.e., by February 27, 2019. Although that deadline has now long passed, the court’s

 4   docket does not reflect that such sanctions were paid. Based on the present record, it is unclear

 5   whether plaintiff’s counsel is engaging in a pattern of simply ignoring court orders or whether he

 6   does not maintain a satisfactory system for calendaring deadlines. In either case, the court finds

 7   that increased monetary sanctions are warranted. Plaintiff’s counsel is additionally cautioned that

 8   future failure to pay such sanctions may result in dismissal of the action. Because such action

 9   would affect the rights of his client, the court orders that a copy of this order be served on his

10   client.

11             Accordingly, IT IS HEREBY ORDERED that:

12             1. Within 21 days of this order, plaintiff’s counsel shall personally pay a total of $500.00

13                in monetary sanctions to the Clerk of Court based on his failure to comply with court

14                orders. Plaintiff’s counsel shall not attempt to recover such sanctions from his client,

15                whether directly or indirectly.

16             2. Failure to timely pay the sanctions may result in dismissal of the action pursuant to

17                Federal Rule of Civil Procedure 41(b).

18             3. Plaintiff’s counsel shall promptly serve a copy of this order on his client, and within

19                seven (7) days of this order, shall file on the court’s docket a declaration of service

20                under penalty of perjury.
21   Dated: March 7, 2019

22

23

24

25

26
27

28
                                                          2
